Exhibit 10.2

 

UNITED STATES DEPARTMENT OF THE TREASURY

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

 

 

September 28, 2011

 

Ladies and Gentlemen:

 

Reference is made to that certain letter agreement (the “Repurchase Letter
Agreement[s]”), dated as of the date set forth on Schedule A hereto, between the
United States Department of the Treasury (the “Investor”) and the company set
forth on Schedule A hereto (the “Company”).  Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Repurchase Letter
Agreement.

 

As documented by the Repurchase Letter Agreement, the Company has completed the
repurchase from the Investor of all of the Preferred Shares issued to the
Investor pursuant to the Securities Purchase Agreement.  Following such time,
the Company delivered a Warrant Repurchase Notice dated as of the date set forth
on Schedule A hereto to the Investor.  In connection with the consummation, on
the date hereof, of the repurchase of the Warrant by the Company from the
Investor, as contemplated by the Warrant Repurchase Notice and Section 4.9 of
the Securities Purchase Agreement:

 

(a)                                  The Company hereby acknowledges receipt
from the Investor of the Warrant; and

 

(b)                                 The Investor hereby acknowledges receipt
from the Company of a wire transfer to the account of the Investor set forth on
Schedule A hereto in immediately available funds of the aggregate purchase price
set forth on Schedule A hereto, representing payment in full for the Warrant,
determined in accordance with Section 4.9 of the Securities Purchase Agreement.

 

This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.

 

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.

 

--------------------------------------------------------------------------------


 

In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.

 

 

UNITED STATES DEPARTMENT OF THE TREASURY

 

 

 

 

 

By:

/s/ Timothy G. Massad

 

Name: Timothy G. Massad

 

Title: Assistant Secretary for Financial Stability

 

 

 

 

 

COMPANY: OAK VALLEY BANCORP

 

 

 

 

 

By:

/s/ Richard A McCarty

 

Name: Richard A McCarty

 

Title: Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Company Information:

 

Name of the Company:                                               Oak Valley
Bancorp

 

Corporate or other organizational form of the Company:                 
Corporation

 

Jurisdiction of organization of the Company: California

 

Information related to the Preferred Share Repurchase:

 

Date of Repurchase Letter Agreement for the repurchase of 13,500 of the
Preferred Shares:

 

August 11, 2011

 

Terms of the Warrant Repurchase:

 

Date of Warrant Repurchase Notice: August 25, 2011, as amended on September 13,
2011

 

Aggregate purchase price for the Warrant: $560,000

 

Wire information for payment of purchase price for the
Warrant:                                            [Omitted]

 

--------------------------------------------------------------------------------